07/29/2020



                                                                                           Case Number: DA 20-0353




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                        DA 20-0353

EDWARD ZABROCKI,

            Petitioner and Appellant,

      v.                                             ORDER OF MEDIATOR APPOINTMENT

THE TEACHERS' RETIREMENT
SYSTEM OF THE STATE OF
MONTANA,

        This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4),(c),
        IT IS ORDERED THAT Marc G. Buyske, 50 S. Last Chance Gulch, 3rd Floor,
Helena, MT 59601, (406)443-2211, mbuyske@doneylaw.com, whose name appears
next on the list of attorneys desiring appointment as mediators for Money Judgments
appeals which is maintained pursuant to M.R.App.P., 7(4)(e), is hereby appointed to
conduct the mediation process required by M.R.App.P., 7(5), and
        IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
        A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
        DATED this July 29, 2020.



                                                        ,...6..-f
                                          Bowen Greenwood, Clerk of the Supreme Court

c:     Denise R. Pizzini, Scott Michael Svee, Marc G. Buyske